Citation Nr: 0703797	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  06-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at a personal hearing before a hearing 
officer at the RO in September 2005.  At that time, he 
reported that he had been treated by a private physician, Dr. 
Weber, for generalized anxiety disorder in the early 1960's, 
which was the initial diagnosis of this disorder.  When 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

The veteran reports that he has had anxiety since service.  
He is competent to report that he was anxious.  He has 
submitted a January 2005 letter from D.E.M., M.D., in which 
Dr. M. stated that he had cared for the veteran for 
approximately 12 years, that the veteran reported having 
anxiety, that the veteran had been treated for anxiety for 35 
years, and that it was his opinion that the veteran's 
generalized anxiety disorder was at least as likely as not 
caused by his service in Korea because of the close proximity 
between the Korean service and the onset of the anxiety.  

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA examination by an examiner who has 
had the opportunity to review the record.  The examiner 
should opine as to whether it is more likely than not, less 
likely than not, or at least as likely as not, that any 
current psychiatric disability to include generalized anxiety 
disorder is related to service.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the veteran and determine the 
current address for Dr. Weber and obtain 
a medical release for Dr. Weber's records 
of the veteran's treatment.  Obtain and 
associate with the claims file copies of 
all clinical records, which are not 
already in the claims file, of the 
veteran's treatment by Dr. Weber.  

2.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed.  Any indicated tests 
should be accomplished.  A rationale for 
any opinion expressed should be provided.  
The examiner should determine the nature 
and etiology of any current psychiatric 
disability.  The examiner should opine as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current any 
current psychiatric disability to include 
generalized anxiety disorder is related 
to service.  The examiner should provide 
a complete rationale for all opinions 
expressed and conclusions reached.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).






